NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 03/01/2021.
Claims 1-10 and 12-20 are pending in the Application.  
  
Continuity/ Priority Information
The present Application 15/594270, filed 05/12/2017 is a continuation of 14/852,232, filed 09/11/2015, now U.S. Patent No. 9,692,455.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,692,455 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed. Claims renumbered 1-19.

The following is an examiner’s statement of reasons for allowance:  

The prior art of record fails to anticipate or render obvious, an apparatus as recited among other limitations in the independent Claim 1, “a first memory cell array configured to provide first read data including a plurality of first data bits and a plurality of second data bits,” “a second memory cell array configured to provide second read data including a plurality of third data bits,” and “wherein the plurality of first data bits, the plurality of second data bits from the first memory cell array and the plurality of third data bits from the second memory cell array are different data bits”.  
Independent Claim 10 recites among other limitations, “a first memory cell array configured to store a plurality of first data bits to be read and a plurality of first check bits; a second memory cell array configured to store a plurality of second data bits to be read and a plurality of second check bits”  “wherein the plurality of first data bits provided in the first memory cell array and the plurality of second data bits provided in the second memory cell array are different.”
  independent claim 18 recites among other limitations “a first memory cell array configured to provide first read data including a plurality of first data hits and, a plurality of second data bits and further configured to provide a plurality of first check bits; a second memory cell array configured to provide second read data including a plurality of 
Consequently, Claims 1-10 and 12-20 are allowed over the prior arts. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 5, 2021
Allowability Notice 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov